Interim Decision #2554

MATTEtt OF WV "BERGEN JUNO"
In Fine Proceedings
NOL 10/61.611
Decided by Board February 2, 1977
(1) Under section 256 of the Immigration and Nationality Act the carrier has an absolute
duty not to pay off or discharge any alien crewman employed on board a vessel or
aircraft arriving in the United States without having first obtained the consent of the
Attorney General. The only exception to this rule is an alien lawfully admitted for
permanent residence.
(2) The statute is penal in nature; strict proof of the violation is required; and an essential
element in establishing this violation is the termination of the crewman's employment
by an affirmative act of the parties responsible for the vessel, or the crewman himself,

without prior approval of the Attorney General.
(3) Where the crewmen were paid off, and separated from the crew list, and one of the
vacated positions on the erew was filled by another crewman, the record sufficiently
glows that ouch an affune tiv a act uceuzzed, priur approval of the Attorney General was

not secured; and imposition of the fine was proper.
In re: M/V "BERGEN JITNO:; alien crewmen involved: Ismail Ibraim Juwale and
Swapan Das Sarma
Basis for Fine: Act of 1952—Section 256 [8 U.S.C. 1286]
ON BEHALF OF CARRIER: J. Francois Allain, Esquire
Chaffe, McCall, Phillips, Toler & Sarpy
1500 First National Bank Building
New Orleans, Louisiana 70112
131": Milhollan, Chairman; Wilson, Torrington, Maniatis, and Appleman, Board Members

This case presents an appeal from a decision of the District Director
wherein a fine in the amount of $2,000, mitigated to the minimum sum of
$1,000, was imposed upon owners of M/V "Bergen Juno" for violation of
section 256 of the Immigration and Nationality Act, as amended. The
appeal will be dismissed.
The specific violation complained of was the failure of the master of
the M/V "Bergen Juno" to obtain the consent of the Attorney General
. Implore paying off and discharging two alien crewmen upon arrival at
New Orleans on April 14, 1976. The ship sailed foreign on April 16, 1976.
On April 16, 1976, the crewmen who had been inspected and granted
102

Interim Decision #2554
permission to land temporarily in the United States were located at the
International Airport in New Orleans, and each signed a Record of
Sworn Statement prior to their departure from the United States at no
expense to the United States Government. Each crewman stated that he
had been paid off from the M/V "Bergen Juno" on April 14, 1976,
without first obtaining the permission of the Attorney General. Furthermore, one of the crewmen, Swapan Das Sarma, also stated "on the
same day of the arrival I was discharged by the master of the vessel and
paid off' (Form I-215B, dated April 16, 1976). Additionally, the Departing Crew List of the vessel showed the two crewmen as "separated

crew," and showed an added crewman as "Chief Engineer," the same
capacity in which one of the two crewmen had served.
Wallem Shipmanagement, Ltd., who employs the officers and crew of
the M/V "Bergen Juno," contends that although the two crewmen were
paid their earned wages, the crewmen were still under its employment.
The crewmen were repatriated to India solely for vacation purposes;
afterwards, both crewmen would be reassigned to the same or other
vessels managed by Wallem.
Under section 256 of the statute, the carrier has an absolute duty not
to pay off or discharge any alien crewman employed on board a vessel or
aircraft arriving in the United States, without first having obtained the
consent of the Attorney General. The only exception to this rule is an

alien lawfully admitted for permanent residence. Inasmuch as the statute we administer is penal in nature, strict proof of a violation is
required. We have stated in Matter of Yacht Caribbean Star, 9 I. & N.
Dec. 272 (BIA 1961), under section 256 of the Act, "the element essential to establish a violation is the termination of the crewman's employment by an affirmative act of the parties responsible for the vessel or of
the crewman himself."
The words "pay off' as used in section 256 are words of art which,
from accepted practice in the shipping industry, carry a clear intention
that a seaman receive his wages upon termination of his employment

under the articles of his service on board the particular vessel. United
States v. Seaboard Surety Company, 239 F.2d. 667 (4 Cir. 1957).
On the record before us, we are convinced that there was such
affirmative act. The two crewmen were paid off, they were separated
from the crew list, and one of the positions vacated was filled by another.
We have held, when this occurs without first obtaining the consent of
the Attorney General a violation of section 256 is established, Matter of
SS Republic, 5 I. & N. Dec. 663 (BIA 1954).
We find the imposition of a fine under section 256 to be proper.
ORDER: The appeal is dismissed_

103

